DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu, U.S. Patent 11,301,006.
Regarding Claim 1, Hsu teaches:
“A foldable hinge module for a portable terminal, comprising: 
a central support (see 2); 
a first rotary plate (see 3), one end of which is coupled to one side of the central support to be 5rotatable about a X axis and having a first gear part (see 5); 
a second rotary plate (see 4), one end of which is coupled to an opposite side of the central support to be rotatable about the X axis and having a second gear part (see 6); and 
a gear set (see 29) coupled to the central support to be rotatable about a Z axis and operated while being engaged with the first gear part and the second gear part, 
10wherein a flexible display (see 93) is coupled to an upper surface of the first rotary plate and an upper surface of the second rotary plate (see Col 4, Lns 58-70), 
wherein the first rotary plate and the second rotary plate are rotated about the central support in a Y axis direction to be closer to each other or farther away from each other, and
 wherein the gear set is operated by the first gear part that is rotated in the Y axis direction 15when the first rotary plate is rotated about the X axis, and the second rotary plate is rotated about the X axis while the second gear part operated in conjunction with the gear set is rotated in the Y axis direction (see figs. 1, 6-8)”
Regarding Claim 2, Hsu teaches:
“wherein a central axis of rotation of the first rotary plate about the central support and
a central axis of rotation of the second rotary plate about the central support are located on opposite sides in the Y axis direction with respect to the central line 5of the central support (see fig. 8)”
Regarding Claim 3, Hsu teaches:
wherein the first gear part protrudes downwards from one end of the first rotary plate
 and a first tooth shape (see below) is formed on a side surface of the first 10gear part, 
wherein the second gear part protrudes downwards from one end of the second rotary plate and a second tooth shape (see below) is formed on a side surface of the first gear part, and
wherein the gear set is engaged with the first tooth shape and the second tooth shape between the first gear part and the second gear part such that the gear set is rotated about the Z 15axis when the first gear part or the second gear part is rotated in the Y axis direction (see fig. 4, 13)

    PNG
    media_image1.png
    275
    457
    media_image1.png
    Greyscale

Regarding Claim 8, Hsu teaches:
wherein first holder parts (see 32) protruding from opposite sides of the first gear part are disposed at one end of the first rotary plate, 
wherein second holder parts (see 42) protruding from opposite sides of the second gear part are disposed at one end of the second rotary plate, 
10wherein the central support has a first rotation recess (see 231), into which the first holder part is inserted to be rotatable, and a second rotation recess (see 241), into which the second holder part is inserted to be rotatable, 
wherein a first rotary shaft (see 324) protrudes from the first rotation recess such that the first holder part is rotated while surrounding the first rotary shaft when the first rotary plate is rotated, and 
15wherein a second rotary shaft (see 424) protrudes from the second rotation recess such that the second holder part is rotated while surrounding the second rotary shaft when the second rotary plate is rotated
Regarding Claim 9, Hsu teaches:
“a stopper (see 34, 35) mounted on the central support to elastically press side surfaces of the first holder part and the second holder part”
Regarding Claim 10, Hsu teaches:
“a stop recess (see below), into which one end of the stopper is inserted, is formed on a side surface of each of the first holder part and the second holder part”

    PNG
    media_image2.png
    292
    675
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4-7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677